DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 recites the limitation "the busbar." There is insufficient antecedent basis for this limitation in the claim. While a plurality of busbars are referenced in Claim 17 (i.e. “wherein the mating connectors are busbars), it is specifically unclear which busbar of said plurality of busbars is being referenced in Claim 18. Proper clarification is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 7-11, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (US 2013/0090000).

Regarding Claim 1, Zhao teaches an electric connection assembly (Abstract, [0001]). As illustrated in Figures 1-4, Zhao teaches that assembly comprises a mounting pad (118) (“support”) of a battery, wherein the mounting pad comprises a housing (154) positioned thereon, wherein the housing comprises a main housing (200) (“support body”), wherein the main housing further comprises a “mounting groove” therein (See annotated Figure 3 below) ([0026], [0028]-[0029], [0046]). As illustrated in Figures 2, 5, Zhao teaches that the assembly further comprises a pin (124) (“connector”) configured to be in contact electrical connection with a bus bar (122) (“mating connector”), wherein the pin comprises a “mounting part” (See annotated Figure 5 below) ([0032], [0048]-[0050]). As illustrated in Figures 5-8, at least part of the mounting part is received in the mounting groove ([0048]-[0058]). Furthermore, Zhao teaches that via deliberate action, at least, the main housing is removable from the pin (therefore, because the pin is able to be removed from the main housing, the at least part of the mounting part is interpreted as being “detachably received” within the mounting groove) ([0035]). As illustrated in Figures 2, 5-8, the mounting pad and the pin are formed separately and connected to each other. 


    PNG
    media_image1.png
    548
    851
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    389
    455
    media_image2.png
    Greyscale


	Regarding Claim 2, Zhao teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figure 4, the main housing is provided with a “mounting inlet” (See annotated Figure 4 below) at one end of the mounting groove, and the mounting inlet is configured to provide for the pin to be mounted in the mounting groove.


    PNG
    media_image3.png
    355
    360
    media_image3.png
    Greyscale


	Regarding Claims 3-4, Zhao teaches the instantly claimed invention of Claim 2, as previously described.
	As illustrated in Figures 3-8, Zhao teaches that a spacer (202) (“non-return plate”) is detachably provided on the main housing so as to extend, at least partially, into the mounting groove via the mounting inlet and be block-fittable with the pin such that the pin cannot retreat out of the mounting groove via the mounting inlet (it is noted that the term “block-fittable” is not explicitly defined by the instant Claims such that a specific interpretation is required with respect to what physically constitutes “block-fittable”) ([0046]).

	Regarding Claim 5, Zhao teaches the instantly claimed invention of Claim 3, as previously described.
	As illustrated in Figures 3-4, the main housing comprises a “limiting groove” (See annotated Figure 4, wherein two equivalent limiting grooves are present, but the view of one of said limiting grooves is obscured by the illustration), wherein at least part of the spacer is inserted and fixed into the limiting groove.

    PNG
    media_image4.png
    431
    545
    media_image4.png
    Greyscale


	Regarding Claim 7, Zhao teaches the instantly claimed invention of Claim 2, as previously described.
	As illustrated in Figures 3-8, the main housing is provided with a “blocking wall” at another end of the mounting groove (i.e. the inner surface of the main housing at the end opposite to the end at which the mounting inlet is positioned), wherein the blocking wall is in block-fit with the mounting part along a mounting direction of the mounting part (it is noted that the term “block-fit” is not explicitly 

	Regarding Claim 8, Zhao teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 1-2, Zhao teaches that the mounting pad further comprises a header (120) (“blocking arm”) thereon, wherein the header is provided to be block-fittable with the mounting part along an axial direction of the pin ([0029]) (it is noted that the term “block-fittable” is not explicitly defined by the instant Claim such that a specific interpretation is required with respect to what physically constitutes “block-fittable”).

	Regarding Claim 9, Zhao teaches the instantly claimed invention of Claim 8, as previously described.
	As illustrated in Figure 5, the mounting part is provided with a “stop step” (See annotated Figure 5 below), wherein the stop step is provided to be block-fittable with the header along an axial direction of the pin (it is noted that the term “block-fittable” is not explicitly defined by the instant Claim such that a specific interpretation is required with respect to what physically constitutes “block-fittable”).


    PNG
    media_image5.png
    371
    464
    media_image5.png
    Greyscale


	Regarding Claim 10, Zhao teaches the instantly claimed invention of Claim 1, as previously described.
	Zhao teaches that via deliberate action, at least, the main housing is removable from the pin (therefore, because the pin is able to be removed from the main housing, the pin is interpreted as being “movable” inside the mounting groove). As illustrated in Figures 2, 5-8, the mounting pad and the pin are formed separately and connected to each other ([0035]).

	Regarding Claim 11, Zhao teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 5-8, the mounting part is in clearance-fit with a groove wall of the mounting groove.

	Regarding Claims 14-15, Zhao teaches the instantly claimed invention of Claim 1, as previously described.


    PNG
    media_image6.png
    444
    531
    media_image6.png
    Greyscale


	Regarding Claim 16, Zhao teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 1-2, Zhao teaches that the mounting pad is formed as a battery module cover plate of the battery (i.e. a cover plate which covers the notched portion of the battery enclosure) ([0029]).

	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2013/0090000), and further in view of Guen (US 2012/0288744).

	Regarding Claim 6, Zhao teaches the instantly claimed invention of Claim 5, as previously described.
	As illustrated in Figures 3-4, each limiting groove is at least partially enclosed by a “limiting groove wall” therein (See annotated Figure 4 below).

    PNG
    media_image7.png
    436
    476
    media_image7.png
    Greyscale


	Zhao does not explicitly teach that the limiting groove wall is provided protrudingly with an abutting convex rib, wherein the abutting convex rib is provided to be interference-fit with the spacer.
	However, Guen teaches a battery module (Abstract, [0003]). As illustrated in Figures 7-8, Guen teaches that the battery module comprises a connecting member (210) which is at least partially inserted and fixed within a connecting groove (231) formed in a terminal (230) ([0073]-[0074], [0079]). As illustrated in Figures 7-8, Guen teaches that side walls of the connecting groove comprise a supporter (235), wherein the supporter is formed as an abutting convex rib which protrudes from a given side wall, wherein each supporter is positioned so as to be in an interference-fit with corresponding hooks formed on side walls of the connecting member (wherein the hooks are also formed as abutting convex ribs which protrude from given side walls) ([0075], [0080]). Guen teaches that the fit between the supporters and the hooks helps prevent or substantially prevent any separation between the connecting member and the connecting groove ([0081]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further include abutting convex rib supporters (“abutting convex rib”) and corresponding abutting convex rib hooks, as taught by Guen, on each limiting groove wall and spacer, respectively, of Zhao such that said supporters and corresponding hooks are in an interference-fit with one another, given that such a modification would help further prevent or substantially prevent any separation between the spacer and the limiting groove wall due to the feet between the supporters and corresponding hooks, as taught by Guen.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2013/0090000), and further in view of Chang et al. (US 2012/0148907).

	Regarding Claim 12, Zhao teaches the instantly claimed invention of Claim 1, as previously described.
	Zhao does not explicitly teach that the mounting pad is an injection molded part.
	However, Chang teaches a battery (Abstract, [0003]). As illustrated in Figures 1-3, Chang teaches that the battery comprises a lid (100), wherein terminals/electrode structures (200, 400) protrude from/through the lid ([0029], [0034]). Chang teaches that the lid itself is an injection molded part ([0017], [0030]). Chang teaches that via injection molding, the lid may be made as an integrated plastic part which is both insulating and waterproof ([0030]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would form at least the mounting pad of Zhao as an injection molded part, as taught by Chang, given that injection molding would allow for the mounting pad to be made as an integrated plastic part which is both insulating and waterproof.

Claims 13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2013/0090000), and further in view of Roh et al. (US 2015/0064540).

	Regarding Claim 13, Zhao teaches the instantly claimed invention of Claim 1, as previously described.
	Zhao does not explicitly teach that the pin comprises a bolt.
	However, Roh teaches a battery module (Abstract, [0001]). As illustrated in Figure 9, Roh teaches that the battery module comprises external connection terminals (410, 420) which are electrically connected with bus bars (510, 520) ([0043], [0082]). As illustrated in Figure 9, Roh teaches that the external terminals are formed as integral bolts which are formed, for example, via insert injection molding ([0043]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill would form the pin of Zhao as an integral bolt formed via insert injection molding, as taught by Roh, given that external connection terminals of a battery (wherein the pin serves/functions in the manner of an external connection terminal of a battery which electrically connects with a bus bar) which electrically connect with a bus bar may be made as integral bolts formed via insert injection molding, as specifically disclosed by Roh.

Regarding Claims 19-20, Zhao teaches the instantly claimed invention of Claim 1, as previously described.
	Zhao does not explicitly teach that the pin is one integral piece formed via insert injection molding.
	However, Roh teaches a battery module (Abstract, [0001]). As illustrated in Figure 9, Roh teaches that the battery module comprises external connection terminals (410, 420) which are electrically connected with bus bars (510, 520) ([0043], [0082]). As illustrated in Figure 9, Roh teaches that the external terminals are formed as integral bolts which are formed, for example, via insert injection molding ([0043]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill would form the pin of Zhao as an integral bolt formed via insert injection molding, as taught by Roh, given that external connection terminals of a battery (wherein the pin serves/functions in the manner of an external connection terminal of a battery which electrically connects with a bus bar) which electrically connect with a bus bar may be made as integral bolts formed via insert injection molding, as specifically disclosed by Roh.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2013/0090000), and further in view of Han et al. (US 2011/0135970).

	Regarding Claim 17, Zhao teaches the instantly claimed invention of Claim 1, as previously described.
	Zhao does not explicitly teach that the battery comprises a plurality of cells electrically connected together by a plurality of bus bars, wherein one of said plurality of bus bars is electrically connected to the pin (See Claim 1).
	However, Han teaches a battery module (Abstract, [0003]). Han teaches that a plurality of cells may be electrically connected to one another via bus bars in order to enhance overall capacity and output characteristics ([0006]). As illustrated in Figure 8, Han teaches a support body (i.e. circuit substrate (802)) comprises a plurality of bus bars (119) mounted thereon, wherein the plurality of bus bars interface with terminals (111, 112) of a plurality of battery cells (100) in order to electrically interconnect said plurality of battery cells ([0086]-[0089]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would utilize a plurality of the bus bars of Zhao to electrically interconnect a plurality of cells together via their terminals (i.e. pins), as taught by Han, given that such a modification would provide for an overall battery module with enhanced overall capacity and output characteristics.

	Regarding Claim 18, Zhao, as modified by Han, teaches the instantly claimed invention of Claim 17, as previously described.
	As illustrated in Figures 3-4, Zhao teaches that a cable (108) (“output connector”) is electrically connected to the bus bar, and a terminal body (150) (“fastener”) is securely provided on the pin which allows the bus bar and the cable to abut against and connect with one another ([0036]-[0037]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729